
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 54
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 1, 2009
			Received
		
		CONCURRENT RESOLUTION
		Permitting the use of the Rotunda of the
		  Capitol for a ceremony as part of the commemoration of the days of remembrance
		  of victims of the Holocaust.
	
	
		1.Use of rotunda for holocaust
			 days of remembrance ceremonyThe Rotunda of the Capitol is authorized to
			 be used on April 23, 2009, for a ceremony as part of the commemoration of the
			 days of remembrance of victims of the Holocaust. Physical preparations for the
			 ceremony shall be carried out in accordance with such conditions as the
			 Architect of the Capitol may prescribe.
		
	
		
			Passed the House of
			 Representatives March 31, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
